DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
While the previous action did not cite the amended structure of “an attachment segment fixedly attached to the catheter tube distal of the central region”, examiner considers Zarbatany to teach this feature as detailed in the of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of US 20040181238 A1 (Zarbatany et al.).
While the previous action did not cite the amended structure of “an attachment segment fixedly attached to the catheter tube distal of the central region”, examiner considers Smouse to teach this feature as detailed in the of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of US 20160045347 A1 (Smouse et al.).
Regarding the amended feature, examiner recommends applicant further detail the structure of the catheter and the attachment segment and how they relate as a mating pair. The current claim language allows for very broad interpretation as noted in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040181238 A1 (Zarbatany et al.), hereinafter Zarbatany.
Regarding claim 1, Zarbatany teaches a drainage catheter (Fig. 18) comprising: 
a catheter tube (32) comprising a drainage lumen (20) (Fig. 3) disposed within the catheter tube and extending along a portion of the catheter tube (Fig. 4), 
a suture lumen (22) disposed along a portion of the catheter tube (Fig. 4), the suture lumen comprising a proximal region (Zarbatany Annotated Fig. 18) and a central region (Zarbatany Annotated Fig. 18) distal of the proximal region (Zarbatany Annotated Fig. 18); and 
a suture (104) slidably disposed within the suture lumen along the proximal region [0079], disposed external to the suture lumen along the central region (Zarbatany Annotated Fig. 18), and attached to the catheter tube distal of the central region (Zarbatany Annotated Fig. 18) [0079] and comprising an attachment segment (102) fixedly attached to the catheter tube distal of the central region (Zarbatany Annotated Fig. 18).

    PNG
    media_image1.png
    396
    949
    media_image1.png
    Greyscale

Zarbatany Annotated Fig. 18

Regarding claim 2, Zarbatany teaches the drainage catheter of claim 1.
Zarbatany further teaches a catheter hub (34) (Fig. 5) coupled to a proximal end of the catheter tube (32) (Fig. 5), the catheter hub comprising a suture passageway, as would be required for the coupling as described by Zarbatany [0073], and a suture lock (at least 44 or 48), the suture lock configured to selectively prevent and allow longitudinal displacement of the suture along the suture passageway [0079].

Regarding claim 3, Zarbatany teaches the drainage catheter of claim 1.
Zarbatany further teaches the suture lumen (22) is disposed within an annular wall (18) of the catheter tube (10) (Fig. 3).

Regarding claims 4 and 5, Zarbatany teaches the drainage catheter of claim 1.
Zarbatany further teaches the suture lumen (98) further comprises a distal region (Zarbatany Annotated Fig. 18) extending distally of the central region (Zarbatany Annotated Fig. 18), and wherein the suture (104) is disposed within the suture lumen along a portion of the distal region (Zarbatany Annotated Fig. 18); wherein the suture is attached to the catheter tube within the distal region of the suture lumen at needle trap (116A) (Fig. 18).

Regarding claim 6, Zarbatany teaches the drainage catheter of claim 1.
Zarbatany further teaches the suture lumen (98) further comprises an exit port (94A) defining an aperture between the suture lumen and an external surface of the annular wall (Fig. 18), the exit port positioned at a distal end of the proximal region (Zarbatany Annotated Fig. 18), and wherein the suture (104) is disposed through the exit port (Fig. 18).

Regarding claim 7, Zarbatany teaches the drainage catheter of claim 1.
Zarbatany further teaches the catheter tube (32) further comprises an entrance port (96A) defining an aperture between the suture lumen (98) and an external surface of the annular wall (Fig. 16), the entrance port positioned at a proximal end of the distal region (Zarbatany Annotated Fig. 18), and wherein the suture (104) is disposed through the entrance port (Fig. 18).

Regarding claim 8, Zarbatany teaches the drainage catheter of claim 7.
Zarbatany further teaches the entrance port (96A) and the exit port (94A) are disposed on the same side of the catheter tube (32), the side being the upper side as depicted in Fig. 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160045347 A1 (Smouse et al.), hereinafter Smouse in view of Smouse, second embodiment.
Regarding claim 1, Smouse teaches a drainage catheter (Fig. 17A) comprising: 
a catheter tube (160) comprising a drainage lumen disposed within the catheter tube [0141] and extending along a portion of the catheter tube, the lumen being the interior of (160) which is depicted in Fig. 8C, 
a suture lumen (Smouse Annotated Fig. 2) disposed along a portion of the catheter tube (Smouse Annotated Fig. 2), the suture lumen occupying the space exterior to (160) and internal to (110), the suture lumen comprising a proximal region (Smouse Annotated Fig. 2) and a central region (Smouse Annotated Fig. 2) distal of the proximal region (Smouse Annotated Fig. 2); and 
a suture (130) terminated on pull wire (140), the pull wire causing lateral travel of the suture within the lumen as described in the process for anchor loop formation [0030]. The suture of Smouse is therefore considered to be slidably disposed within the suture lumen, the suture located along the proximal region (Smouse Annotated Fig. 2), disposed external to the suture lumen along the central region (Smouse Annotated Fig. 2), wherein the suture further comprises an attachment segment fixedly attached to the catheter tube distal of the central region. The attachment segment of Smouse is defined as the loop at the end of the suture (Fig. 3A). As applicant describes the attachment segment as “a surface treatment to enhance coupling, for example, an etched surface or a textured surface. The attachment segment 133 may also include a knot, a series of knots, a bulbous portion, a sleeve, or any other suitable coupling enhancement feature”, the loop which couples the suture is considered to be an “attachment segment” of the suture.
Smouse teaches a second embodiment (Fig. 3A) wherein the suture (130) is attached to the catheter tube (160) distal of the central region, the central region corresponding to the area near (150).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of the first embodiment of Smouse (1st embodiment) with the alternate embodiment of Smouse as it would be obvious to try when choosing from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143 IE) in order to reduce the number of components by eliminating the pull wire [0081].

    PNG
    media_image2.png
    476
    1059
    media_image2.png
    Greyscale

Smouse Annotated Fig. 2

Regarding claim 9, Smouse teaches the drainage catheter of claim 1.
Smouse further teaches a plurality of drainage ports (17) disposed along the catheter tube (1).

Regarding claims 10-13, Smouse teaches the drainage catheter of claim 1.
Smouse further teaches when disposed in an anchor configuration (Fig. 17A), a distal portion of the catheter tube (Smouse Annotated Fig. 17A) comprises a first curved segment (Smouse Annotated Fig. 17A), the catheter tube further comprises a distal tip (16) wherein the distal tip extends distally beyond the first curved segment (Smouse Annotated Fig. 17A). Smouse further teaches the first curved segment is disposed adjacent a distal end of the catheter tube (Smouse Annotated Fig. 17A) and a second curve segment (Smouse Annotated Fig. 17A) disposed adjacent a middle portion (Smouse Annotated Fig. 17A) of the catheter tube.

    PNG
    media_image3.png
    376
    797
    media_image3.png
    Greyscale

Smouse Annotated Fig. 17A

Regarding claim 14, Smouse teaches the drainage catheter of claim 1.
Smouse further teaches at least one radiopaque marker (8 and 9) disposed along the catheter tube (1) (Fig. 17A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781